Citation Nr: 1729911	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include anxiety, depression, psychosis and chemical dependency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, with additional service in the United States Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.

In July 2016, the Board issued a decision awarding service connection for PTSD and remanding the matter of whether service connection was warranted for an acquired psychiatric disorder other than PTSD, to include anxiety, depression and psychosis, as well as the issue of whether service connection is warranted for chemical dependency due to PTSD.  The Board has consolidated these as a single issue in the case caption, above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, a diagnosis of a psychiatric disorder separate from his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has fulfilled its duty to notify the Veteran by way of the January 2009 letter mailed to him by the RO.  Further, all appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Veteran's Social Security Administration file was obtained and associated with the claims file.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Accordingly, the Board will now address the merits of the claim. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability deemed proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. §  3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends service connection is warranted for a psychiatric disorder, separate from his already service-connected PTSD.  At the time of his September 2009 claim, he alleged service connection was warranted for both PTSD and depression.  At the October 2011 VA examination, he was diagnosed with anxiety disorder, NOS (not otherwise specified) and alcohol dependence.  At the time of his Board hearing, the Veteran raised the matter of chemical dependence, indicating he started taking street medication for his disability due to the inability to pay for professional help.  See hearing transcript at page 4.  An October 2012 VA treatment record suggests the presence of psychosis and depression.  The question remains whether these are symptoms, or whether they are diagnosed disabilities separate from the already service connected PTSD.

A February 2015 VA examiner confirmed that there was no evidence of a psychotic disorder within one year of the Veteran's 1991 separation from active service.  The clinical records are consistent with this opinion.  This examiner also, based upon a review of the clinical records, Social Security Administration records and VA examination reports, concluded that the Veteran has not been diagnosed with any primary psychotic disorder at any time.  In July 2016, the Board remanded the matter for an opinion as to whether any psychiatric disorder, other than PTSD, is diagnosed and, if so, whether it is as likely as not related to his active service, or proximately due to or aggravated by his PTSD.

In April 2017, a VA examiner interviewed the Veteran and reviewed the file. The examiner confirmed the existence of PTSD and prior polysubstance abuse in remission.  The Veteran reported drinking heavy and smoking marijuana just after returning from Desert Storm.  The examiner concluded that the Veteran does not have more than one mental disorder diagnosis.  The Veteran confirmed that he was not in any psychiatric treatment and that his primary care physician gives him medication for his anxiety.  The examiner recognized the findings in the record of depression, anxiety, PTSD and polysubstance abuse.  The examiner went on to conclude, based upon a review of the evidence and an interview of the Veteran, that he has no acquired psychiatric disability other than PTSD.  The examiner found the depression and anxiety to be symptoms of PTSD and not separate diagnostic entities.  The examiner again stated the Veteran does not have a psychotic disorder.  Moreover, the examiner confirmed that the reports of previous substance abuse disorder were noted to be in remission.  Further, the examiner confirmed that any substance abuse disorder that was present previously was not due to military related traumatic events.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board does not dispute that the Veteran has symptoms indicative of depression and anxiety and the VA clinical records document treatment for symptoms such as these.  However, such complaints and treatment were confirmed to be part and parcel of the PTSD diagnosis and the April 2017 VA examiner confirmed that the Veteran is service-connected for PTSD and has no other mental disorders.

To the extent that the Veteran believes he has a psychiatric disorder separate from his service-connected PTSD, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his various psychiatric symptoms into a clinical diagnosis separate from his service-connected PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)   (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Board finds that the Veteran's allegations of a separate psychiatric disorder, to include depression, anxiety, psychosis and chemical dependence are outweighed by the probative medical evidence of record, especially given that a medical professional has confirmed that no psychiatric disorder outside of PTSD is present.  As such, to the extent that the Veteran professes to have a separate psychiatric disorder, the medical evidence does not indicate that such a separate diagnosis is warranted. 

Furthermore, the Board notes that the Veteran is already service-connected for PTSD and was rated based on various symptoms to include depression and anxiety.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's symptoms such as depression and anxiety for both the service-connected PTSD and a separate acquired psychiatric disorder.  While the Veteran can be separately service-connected for different acquired psychiatric disorders, the overlapping psychiatric symptoms for each separate disorder cannot be rated more than once.  In the Veteran's case, the symptoms he is claiming have already been considered in rating his PTSD. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is denied.


ORDER

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include anxiety, depression, psychosis and chemical dependency, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


